Nelson, J.
(on motion for rehearing). The appellant insists that this court failed to consider its contention that the trial court erred in granting judgment for the full value *247of all property destroyed, because part of the property destroyed was trespassing upon defendant’s land. The particular property to which this assignment of error relates was the garage and the automobile located therein. From the record it does not clearly appear whether the garage was wholly located on lot 19 or only partially encroached thereon; The plaintiff cannot recover for the value of the garage if it was wholly located upon lot 19. If it only partially encroached upon lot 19, the plaintiff cannot recover for that part of the garage which trespassed thereon. The same is true of the automobile.
A person owes no duty to a trespasser except that of refraining from wilful and intentional injury or refraining from active negligence. Klix v. Nieman, 68 Wis. 271, 32 N. W. 223; Schug v. Chicago, M. & St. P. R. Co. 102 Wis. 515, 78 N. W. 1090; Bonniwell v. Milwaukee L., H. & T. Co. 174 Wis. 1, 182 N. W. 468; Zartner v. George, 156 Wis. 131, 145 N. W. 971. See Kesterson v. California--Oregon Power Co. 114 Oreg. 22, 228 Pac. 1092.
On the trial of the issues'remanded for a new trial the further questions should be determined by the jury: (1) Whether the garage and automobile were trespassing upon the defendant’s lands and to what extent. (2) The value of the trespassing whole or part.
As to plaintiff’s several motions for rehearing, we are of the opinion that they are without merit except the motion that the judgment should include interest on the amount to which the plaintiff shall be found entitled. We are of the opinion that the interest from the date of plaintiff’s demand, if demand was made, or, if no demand was made, from the date of the commencement of the action, should be computed and included in the amount of the judgment.
The mandate heretofore entered is modified so as to read as follows:
“Judgment reversed, and cause remanded with directions to grant a new trial, after making the insurance company a *248party to this action, on the following issues only: (1) the total amount of the personal property destroyed by the fire; (2) the value of all personal property brought upon the premises or in proximity thereto after the date of the lease; (3) whether the plaintiff’s garage and automobile were trespassing upon defendant’s lands, and, if so, (4) the value of the whole or trespassing parts thereof.”